         Case
          Case1:19-cr-00154-PAC
               1:19-cr-00154-PAC Document
                                  Document55-1
                                           56 Filed
                                               Filed10/09/20
                                                     10/08/20 Page
                                                               Page11ofof55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------- -------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE AS TO
                                                     :     SPECIFIC PROPERTY
RYAN RAGONESE,
                                                     :     19 Cr. 154 (PAC)
                        Defendant.
                                                     :
----------------------------------                   x

               WHEREAS, on or about March 4, 2019, RYAN RAGONESE (the “Defendant”)

was charged in a two-count Indictment, 19 Cr. 154 (PAC) (the “Indictment”), with receipt of child

pornography, in violation of Title 18, United States Code, Sections 2252A(a)(2)(B), (b)(1) and 2

(Count One); and possession of child pornography, in violation of Title 18, United States Code,

Sections 2252A(a)(5)(B), (b)(2) and 2 (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

2253, of any and all property, real and personal, constituting or traceable to gross profits or other

proceeds obtained from the offenses charged in Counts One and Two of the Indictment, and any

and all property, real or personal, used or intended to be used to commit or promote the commission

of the offenses charged in Counts One and Two of the Indictment, or traceable to such property,

including but not limited to a sum of money in United States currency representing the amount of

proceeds traceable to the commission of the offenses charged in Counts One and Two of the

Indictment, and any visual description described in the offenses set forth in Counts One and Two,

and any book, magazine, periodical, film, videotape or other matter which contains any such visual

depiction, which was produced, transported, mailed, shipped or received in violation of Chapter

110 of Title 18, United States Code;
         Case
          Case1:19-cr-00154-PAC
               1:19-cr-00154-PAC Document
                                  Document55-1
                                           56 Filed
                                               Filed10/09/20
                                                     10/08/20 Page
                                                               Page22ofof55




                WHEREAS, on or about September 25, 2020, the Defendant pled guilty to Counts

One and Two of the Indictment.

                WHEREAS, the Defendant consents to the forfeiture of all his right, title and

interest in the iPhone 6, serial number FFMWG5RZHYFK (the “Specific Property”), which

constitutes property used or intended to be used to commit, or to promote the commission of the

offenses charged in Counts One and Two of the Indictment; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Daniel Wolf of counsel, and the Defendant, and his counsel, Annalisa Miron, Esq. and

Ariel Werner, Esq., that:

                1.       As a result of the offenses charged in Counts One and Two of the

Indictment, to which the Defendant pled guilty, all of the Defendant’s right, title and interest in

the Specific Property is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provisions of Title 21, United States Code, Section 853.

                2.       Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant, RYAN

RAGONESE, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.
         Case
          Case1:19-cr-00154-PAC
               1:19-cr-00154-PAC Document
                                  Document55-1
                                           56 Filed
                                               Filed10/09/20
                                                     10/08/20 Page
                                                               Page33ofof55




                3.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property, the United States (or its designee) is hereby authorized to take possession of the Specific

Property and to hold such property in its secure custody and control.

                4.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                5.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                6.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.
         Case
          Case1:19-cr-00154-PAC
               1:19-cr-00154-PAC Document
                                  Document55-1
                                           56 Filed
                                               Filed10/09/20
                                                     10/08/20 Page
                                                               Page44ofof55




               7.      Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.

               8.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               9.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.

               10.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises

Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.




                              [LEFT INTENTIONALLY BLANK]
        Case
         Case1:19-cr-00154-PAC
              1:19-cr-00154-PAC Document
                                 Document55-1
                                          56 Filed
                                              Filed10/09/20
                                                    10/08/20 Page
                                                              Page55ofof55




               11.    The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.



AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York


By:    _________________________                                      October 4, 2020
                                                                    ________________
       Daniel Wolf                                                        DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212)637- 2337


RYAN RAGONESE


By:                        / AM
       ___________________________                                    10/5/2020
                                                                    __________________
       Ryan Ragonese                                                       DATE



By:    _________________________                                       10/5/2020
                                                                    _________________
       Annalisa Miron, Esq.                                                DATE
       Ariel Werner, Esq.
       Attorneys for Defendant
       52 Duane Street
       New York, New York 10007


SO ORDERED:


__________________________________                                   10/9/2020
                                                                    _____________
HONORABLE PAUL A. CROTTY                                            DATE
UNITED STATES DISTRICT JUDGE
